Citation Nr: 1411800	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-19 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

The propriety of VA's withholding of compensation pay for the period from October 20, 1972, through October 31, 2005, following a September 2008 rating decision that found clear and unmistakable error in a November 1972 decision.


REPRESENTATION

Appellant represented by:	Susan L. Thompson, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1970 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which found clear and unmistakable error in a November 1972 rating decision.

The Veteran testified at a September 2012 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.


FINDINGS OF FACT

1.  The Veteran was granted service connection, with a single 30 percent rating, for shell fragment wound residuals, in a November 1972 rating decision; as his award was less than his military retirement benefits, his claim was officially "disallowed."

2.  The Veteran was provided instructions on waiving military retirement benefits in favor of VA compensation in a December 1972 letter; he did not respond.

3.  The Veteran submitted a waiver of military retirement benefits at the time of his October 2005 claim for an increased rating.

4.  In a September 2008 rating decision, the RO found clear and unmistakable error in a November 1972 rating decision, and assigned a combined 60 percent rating for his shell fragment wound residuals of the right upper and lower extremities, effective in October 1972.  

5.  VA provided the Veteran with notice of the September 2008 rating decision by way of an October 2008 letter.

6.  The waiver of military retirement benefits submitted in conjunction with the October 2005 claim was received by VA prior to the expiration of one year after the October 2008 notification of Department of Veterans Affairs entitlement.


CONCLUSION OF LAW

VA's withholding of compensation benefits between October 20, 1972, and October 31, 2005, was improper.  38 U.S.C.A. §§ 5111, 5304, 5305 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.401, 3.750 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was injured by shrapnel while serving in Vietnam, following which, after a period of recovery, the Army provided him with an October 1972 medical disability retirement, and assigned a 30 percent disability evaluation for shell fragment wound residuals of the upper and lower right extremities.  Thereafter, in a November 1972 rating decision, the RO "concurred" with the Army's finding, and assigned a 30 percent rating under Diagnostic Code 5201.  In December 1972, VA provided the Veteran with notice of that decision, including instructions concerning how to waive his military retirement benefits (including a copy of VA Form 21-651, "Election of Compensation or Pension in Lieu of Retired Pay), should he chose to do so, and that if he failed to respond, then VA would not provide him with compensation.  He did not respond.

Per the Veteran's statements and Travel Board testimony, he was counseled in 1972 that a 30 percent VA benefit, even though untaxed, was less than the 30 percent military retirement benefit.  The Veteran asserts that he received $110 per month in 1972 as military retirement benefits.  According to VA historical compensation rate tables, the monthly compensation for a Veteran rated at 30 percent in October 1972, without dependents, was $77 per month.  The Board has reviewed the historical compensation tables, and it is apparent that throughout the period from October 1972 through the time he submitted his October 2005 claim, he continued to receive more in military retirement benefits than he would have from a 30 percent rate of compensation from VA.  On his October 2005 claim, he acknowledged a monthly receipt of $495 in retirement benefits.  As of the time of his claim, were he paid the VA 30 percent rate, with a dependent spouse, he would have been in receipt of $363 per month.  As such, it is clear that the Veteran was under the valid impression, throughout the period from October 1972 to October 1975, that his military retirement benefits were a greater monetary benefit than the 30 percent VA disability compensation would have been.  

As noted, he submitted an October 2005 claim for increase.  At that time, he withheld his signature from VA Form 21-526, Part A, Line 21e; his signature on that line would have indicated a continued desire to "receive military retired pay instead of VA compensation." (emphasis in original)  As such, his October 2005 claim, constituted either an "election" of VA benefits or a "waiver" of military retirement benefits.  See 38 C.F.R. §§ 3.401(e)(1-2), 3.750(c-d).  [The distinction between the terms "election" and "waiver" is discussed further below.]

Generally, a Veteran with less than 20 years of active duty service who is in receipt of military disability retirement pay is not eligible for concurrent receipt of VA benefits.  38 C.F.R. § 3.750(b)(3).  Under such a scenario, a waiver of military retirement benefits is necessary in order to receive VA compensation.  38 C.F.R. § 3.750(c).  Per 38 C.F.R. § 3.750(d)(1), "[a] veteran who has filed a waiver of military retired pay under [38 C.F.R. § 3.750] has elected to receive [VA] disability compensation."  

Regarding the effective date of the selection of VA or military benefits, 38 C.F.R. § 3.401(e) provides that if the Veteran submits an "election," then VA benefits shall be payable as of the "[d]ate of entitlement if [the election is] timely filed."  38 C.F.R. § 3.401(e)(1).  Such payment of VA benefits would be "[s]ubject to prior payments of [military] retirement pay."  Id.  An "election" is timely filed if it is "filed within 1 year from the date of notification of Department of Veterans Affairs entitlement . . . ." 38 C.F.R. § 3.750(d)(2) (cross referencing 38 C.F.R. § 3.401(e)(1)).  The effective date of a "waiver" is the "[d]ay following date of discontinuance or reduction of [military] retirement pay."  38 C.F.R. § 3.401(e)(2).

The Board notes that the definitions of "waiver" and "election" are not made perfectly clear under sections 3.401(e) and 3.750.  Nevertheless, the Board has determined that, under the plain language of 38 C.F.R. § 3.750, all selections of either VA or military compensation (including "elections") fall under the definition of "waiver," see 38 C.F.R. § 3.750(c), but that an election may only be filed within the first year after "notification of Department of Veterans Affairs entitlement."  See 38 C.F.R. § 3.750(d)(2); but c.f. 38 C.F.R. § 3.750(d)(1) (indicating that a veteran who has filed a waiver "has elected" VA compensation).  The determination of whether a particular selection constitutes an election or a waiver is complicated by the fact that the regulation fails to define the term "notification of Department of Veterans Affairs entitlement . . . ."

Ultimately, the question before the Board is whether the October 2005 selection of VA benefits constitutes an "election," or a "waiver" for purposes of the effective date of his VA benefits, under 38 C.F.R. § 3.401(e).  If his selection was submitted within one year of notification of VA entitlement, and thus acts as an "election," then VA's decision to withhold benefits from October 20, 1972 through October 31, 2005, was improper.  If, on the other hand, his selection was untimely, and must be characterized as a "waiver" under 38 C.F.R. § 3.401(e)(2), then VA has acted correctly, and the Veteran is not entitled to benefits prior to the date of his October 2005 claim.  

To answer this question, the Board must determine, under 38 C.F.R. § 3.750(d)(2), which defines when an "election" is timely, whether the term "notification of Department of Veterans Affairs entitlement" means the first notification of VA entitlement, or whether any notice of VA entitlement, including notice of additional VA entitlement, begins the one-year period during which a Veteran may submit an election.  

The Board is unaware of any prior decisions of its own, or of the Court of Appeals for Veterans Claims (Court) that have addressed this question directly.  The matter is further complicated by the fact that the appeal is a situation involving a finding clear and unmistakable error dating to more than 33 years prior to the Veteran's submission of his "waiver."  

Overarching the Board's consideration of this matter is the fact that the various terms used in sections 3.401 and 3.750, are, as discussed above, ambiguous.  While there is an obvious distinction between the use of the terms "waiver" and "election" under 38 C.F.R. § 3.401(e), that distinction does not clarify whether there can be only one "election," or whether there can be an "election" after each and every "notification of Department of Veterans Affairs entitlement . . . ."  38 C.F.R. § 3.750(d)(2).  

To the extent that any interpretative doubt exists, it must be resolved in the Veteran's favor.  See Brown v. Gardner, 513 U.S. 115, 118 (1994) (holding that, if a statute pertaining to veterans' benefits is ambiguous, any interpretive doubt is to be resolved in the veteran's favor); see also Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) (providing that the canons of statutory construction apply to regulations as well as statutes).

Based on the following analysis, the Board finds that the term "notification of Department of Affairs entitlement" in 38 C.F.R. § 3.750(d)(2) must be interpreted to mean notification of any VA entitlement, including additional entitlement, such as in situations where the Veteran had been previously entitled to VA benefits.  

In October 2009, the Court issued a decision in Sharp v. Shinseki addressing the effective date for an award of additional compensation for a Veteran with dependents.  Sharp v. Shinseki, 23 Vet. App. 267 (2009).  [The Board notes that Sharp also addressed, and ultimately turned on, a question of accrued benefits, a point that is not relevant to this discussion.]  In Sharp, VA granted Mr. Sharp's claim for service connection for a hip disorder, with an effective date of December 1, 1988, and notified him of that decision in a December 1995 letter.  Included in the December 1995 letter was notification that based on his rate of disability, he may have been entitled to additional compensation for his dependents, but that he had to provide evidence of those dependents within one year of the letter.  Mr. Sharp provided his dependents information in December 1996, slightly more than one year after the letter, and was subsequently granted increased benefits based on those dependents effective in January 1997, pursuant regulations governing the effective date of such awards when evidence of dependents is not received within one year of notification of such entitlement.  Later, in a November 1998 decision, VA found that the Mr. Sharp was unemployable due to his service-connected disabilities, and awarded a 100 percent disability rating based on individual unemployability, effective December 1, 1988.  Following the decision regarding unemployability, VA did not retroactively provide increased benefits related to the existence of dependents to December 1, 1988, but rather relied on Mr. Sharp's failure to submit such evidence within a year of the December 1995 letter, mentioned above.  

The Court in Sharp found that the language in one of the statutes at issue, 38 U.S.C.A. § 5110(f), which provided that 

[a]n award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action[,]

and that the award of such additional compensation was to be "based on the establishment of a disability rating" [emphasis by the Court] meeting the requirements of 38 U.S.C.A. § 1115, was ambiguous.  The Court held that, in that, addressing the effective date of additional compensation for dependents, the statute failed to define whether "entitlement to additional compensation for dependents is premised on (1) only the first rating decision meeting statutory criteria or (2) any rating decision meeting the statutory criteria."  Sharp, 23 Vet. App. at 272-73 (emphasis added).  The Secretary argued that only the first rating decision meeting the statutory criteria could form the basis for retroactive benefits for dependents.

The Court found the statute ambiguous, and noted no guidance in the relevant legislative history.  Further, deference to the regulation interpreting that statute, 38 C.F.R. § 3.401(b), offered no additional clarity, as the regulation simply mirrored the statute.  Id. at 275.  As such, there was a "gap" in the statutory framework that must be filled."  The Court noted that, if the Secretary's interpretation of the statute was reasonable, then it should be provided deference under Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43 (1984).  

Thereafter, the Court found that the Secretary offered no support for his interpretation of the statute that limited the one-year window to provide evidence of dependents to the first notice of a decision showing that a veteran met the statutory requirements for additional benefits.  Without a persuasive argument from the Secretary in favor of his interpretation, the Court relied on the rule in Brown of resolving interpretative favor in favor of the veteran, and found that allowing retroactive payments for any decision that granted eligible benefits was consistent with the statute's plain language.  Sharp, 23 Vet. App. at 275.  Notably, the Court restricted the effect of the decision, stating that it applied "to the specific facts and circumstances of the case."  Id. at 276.  

For purposes of this analysis, the Board notes that that the Secretary's position in Sharp was quite similar to the interpretation VA must take in this case to deny the Veteran's claim.  In 38 C.F.R. § 3.750(d)(2), there is no specific language indicating whether "notification of Department of Veterans Affairs entitlement" refers to the first such notice, or whether all subsequent notices of additional entitlement also allow the one-year election period.  To interpret the regulation against the Veteran's claim, additional language - "the first" - must be inserted prior to the term "notification."  Allowing the Veteran to elect VA benefits after any notification, first, second, or otherwise, must be viewed as, at least, "consistent" with the regulation's plain language.  See Sharp, 23 Vet. App. at 275

The Board notes one additional case that shares some factual similarity with the present matter, Harvey v. Peake, No. 06-0631, 2008 WL 236190 (Vet. App. June 10, 2008), a one-judge, non-precedential memorandum decision from the Court.  That case involved a veteran who had been rated at 40 percent from March 1985 for disorders of the cervical and lumbosacral spine and heart disease; after being granted service connection, he submitted a December 1985 request to receive his retired military pay in lieu of VA compensation.  In September 1998, he submitted a new claim seeking an increased rating for his spine conditions, as well as service connection for knee, ankle, and foot disabilities.  In a March 1999 decision, the veteran was notified of a decision that discontinued his solitary 10 percent rating for the cervical and lumbosacral spine conditions, and granted separate 10 percent disability ratings for those disorders, effective in September 1998.  The RO informed that he had one year to submit a waiver of his military retirement pay.  In February 2000, the RO issued an additional rating decision, increasing the lumbosacral spine disability to 20 percent, and granting service connection for knee and ankle disabilities, effective in September 1998.  In March 2000, within a year of the February 2000 decision, but more than a year after the March 1999 decision, he submitted an executed VA Form 21-651, with which he sought VA compensation instead of his military retirement pay.  The Court held that since the veteran submitted his election of VA benefits within one year of the most recent rating decision that granted benefits effective in September 1998, his election must be considered to be "timely filed" under 38 C.F.R. § 3.750.  Harvey, 2008 WL 236190 at *4.  The fact that more than a year had passed after the interim March 1999 decision without a timely election did not preclude the veteran from filing such an election later, to be effective in September 1998, because he received notice of entitlement of additional VA compensation.  Id.  

While the Court's decision is not precedential, and provided no rationale as to its finding that any decision that awarded entitlement to additional benefits sufficient to reopen the one-year window under 38 C.F.R. § 3.750(d), the Board notes that the Court's decision appears consistent with the rationale offered by the Court in Sharp.  

The Board finds that there is no sufficient basis to deny the Veteran's claim.  The regulation governing the effective date of his selection is ambiguous, and permits interpretations that would either allow or disallow his claim.  Without guidance from the legislative or regulatory history, case law, or any other source, to indicate that the term "notification of Department of Veterans Affairs entitlement" is meant to refer only the first such notification, the Board interprets the regulation as allowing "election" within the first year of notification of any decision that grants additional benefits.  Brown, 513 U.S. at 118.

Here, such a decision has a very significant effect, as it applies to a case in which clear and unmistakable error is found more than 33 years after the initial rating decision.  Under the guidelines of 38 C.F.R. § 3.105, the new decision, issued in September 2008, replaces the November 1972 decision.  The September 2008 grant of a combined 60 percent rating (40 percent under 38 C.F.R. § 4.73, Diagnostic Code 5303, and 30 percent under 38 C.F.R. § 4.73, Diagnostic Code 5314), was effective October 20, 1972.  VA provided the Veteran with notice of that "Department of Veterans Affairs entitlement" in October 2008.  As he had submitted a "waiver," 38 C.F.R. § 3.750(c), in November 2005, with his claim for increase, that waiver must be construed as a timely "election" under 38 C.F.R. §§ 3.401(e)(1) and 3.750(d)(2).  Because he filed his election in a timely fashion, the effective date of that election is the "[d]ate of entitlement" - here, October 20, 1972.  VA's withholding of benefits from October 20, 1972 to October 31, 2005 was therefore improper, and must be corrected, subject to the prior payment of military retirement pay.  Id.  

Additionally, the Board takes this opportunity to observe that, even were the election of VA benefits limited to the first year following the first "notification of Department of Veterans Affairs entitlement," such a finding would not necessarily be fatal to the Veteran's cause.  While the Veteran did not elect VA benefits within a year of the December 1972 notice, any "waiver" of VA benefits was not voluntary and free, as he did not actually have knowledge of the right which he was waiving.  See Janssen v. Principi, 15 Vet. App. 370, 374 (2001) (holding that in order to waive a right, an individual "must have knowledge of that right, and he must intend, voluntarily and freely, to relinquish or surrender that right") (citing United States v. Olano, 507 U.S. 735, 732-33 (1993)).  The December 1972 notice letter which informed the Veteran of his entitlement to 30 percent VA benefits was inaccurate (applying the retroactive effect findings of clear and unmistakable error of 38 C.F.R. § 3.105(a)).  As such, he could not have known what entitlement he was waiving.  While an argument may be made (were the Board to interpret "notification of Department of Affairs entitlement" as the first such notification) that the Veteran had notice of some entitlement, and thus was barred from ever again submitting a timely "election" under 38 C.F.R. § 7.50(d)(2) (even if that entitlement was less than his military benefit, and even if choosing the VA benefit at that time would have been financially unsound), the Board need not address this question, in light of the preceding discussion.

The Board has not applied the regulations as they existed in 1972, but notes that applying the older regulation would not change the outcome in this matter, as 38 C.F.R. § 3.750(b) (1972) used similar language to the current regulation, requiring an election within one year from the date of "notification of Veterans Administration entitlement . . . ."  

The Board notes that the Veteran's attorney has presented this matter as a question of equity.  The Board is not permitted to consider equity in its decisions, and has not done so in this matter.  38 U.S.C.A. § 7104 (West 2002); see also, Moffitt v. Brown, 10 Vet. App. 214, 225 (1997).


ORDER

The appeal challenging the propriety of VA's withholding of compensation pay for the period from October 20, 1972, through October 31, 2005, following a September 2008 rating decision that found clear and unmistakable error in a November 1972 decision, is granted; compensation pay must be provided to the Veteran for the period of October 20, 1972 through October 31, 2005, subject to prior payments of military retirement pay.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


